

116 HR 2623 IH: Search and Rescue Dog Protection Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2623IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Taylor (for himself, Miss Rice of New York, Mr. Meadows, Mr. Fitzpatrick, Mr. Norcross, Mr. Gottheimer, Mr. Crenshaw, Mr. Panetta, and Mr. Waltz) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require search and rescue dogs to be treated in the same manner as seeing-eye dogs in the event
			 of a federally declared disaster, and for other purposes.
	
 1.Short titleThis Act may be cited as the Search and Rescue Dog Protection Act. 2.Search and rescue dogsIn the case of any major disaster or emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), and with respect to any area within a declaration under such Act or while in transit to any such area, any search and rescue dog certified pursuant to regulations and requirements issued by the Administrator of the Federal Emergency Management Agency shall be treated in the same manner as a service animal is treated pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and its implementing regulations at 28 CFR 35.136 and 36.302.
		